Mr. Justice Robb
delivered the opinion of the. Court:
AVe must assume, for the purposes of this opinion, that the building in question was of such a character as to make it a trade iixture, subject to removal by the tenant. Van Ness v. *314Pacard, 2 Pet. 137, 7 L. ed. 374; Ray v. Young, 160 Iowa, 613, 46 L.R.A.(N.S.) 947, 142 N. W. 393, Ann. Cas. 1915 D, 258. Appellant concedes that tinder the general rule a tenant who voluntarily leaves such fixtures at the expiration of his term abandons them to the landlord. Kutter v. Smith, 2 Wall. 491, 17 L. ed. 830; Morey v. Hoyl, 62 Conn. 542, 19 L.R.A. 611, 26 Atl. 127; Carlin v. Ritter, 68 Md. 478, 6 Am. St. Rep. 467, 13 Atl. 370, 16 Atl. 301. He contends, however, that the facts alleged in his affidavit bring the case Within the exception, and among the authorities cited in support of this contention is Torrey v. Burnett, 38 N. J. L. 457, 20 Am. Kep. 421. In that case it clearly appeared that the landlord had induced the tenant to leave the fixture on the premises by agreeing to sell it for him. It is not strange, therefore, that the court declined to lend its aid to such a fraud. But the facts in the present case are quite different. Appellant had thirty days within which to remove this fixture, and this he admits was amply sufficient. AATiy did he permit it to remain? His affidavit, which took the place of one possessing infirmities, and which, therefore, we must assume to have been as broad and definite as possible (Mearns v. Harris, 45 App. D. C. 536), states that it had “come to his attention that the plaintiff expected to purchase same from him.” This is altogether too indefinite. It- may have been mere unfounded rumor, and it was defendant’s business to learn whether there was any foundation for what came to his attention. The obvious way for him to have gained this information was by interviewing or communicating with the plaintiff, but it is not alleged that he attempted either method. In other words, there is no averment from which we can infer that plaintiff was in any way responsible for the defendant’s failure to remove this fixture. There is a statement that, after defendant had vacated the premises, plaintiff offered to pay him for the fixture; but the rights of the parties then having become fixed, this offer amounted to nothing more than an expression of plaintiff’s willingness to compromise. We are forced to conclude, as did the learned *315trial justice, that no defense to plaintiff’s action lias been stated, and therefore must affirm the judgment, with costs.

Affirmed.

.Mr. Justice Sinnoxs, of the Supreme Court of the District of Columbia, sat with the Court in the hearing and determination of this appeal, in the place of Mr. J ustice Van Orsdel.